                     UNITED STATES DISTRICT COURT

                       DISTRICT OF CONNECTICUT


CHRISTOPHER SADOWSKI,              :
     Plaintiff,                    :
                                   :
    v.                             :   Case No. 3:18cv1074(KAD)
                                   :
JUDGE RICHARD DYER, ET AL.,        :
     Defendants.                   :


                        INITIAL REVIEW ORDER

    The plaintiff, Christopher Sadowski, filed a civil rights

complaint against Superior Court Judge Richard Dyer, John Doe

Prosecutor 1, John Doe Prosecutor 2, John Doe Bail Commissioner

and multiple John and Jane Doe defendants employed by the State

of Connecticut Department of Corrections.      For reasons set forth

below, the complaint is dismissed in its entirety with leave to

file an amended complaint as against some of the named

defendants.

Standard of Review

    Pursuant to 28 U.S.C. § 1915A(b), the court must review

prisoner civil complaints against governmental actors and

“dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be

granted,” or that “seeks monetary relief from a defendant who is

immune from such relief.”    Id.   Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and
plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

    Although detailed allegations are not required, “a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.

A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks and citations omitted).     A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation

of the elements of a cause of action’ or ‘naked assertion[s]’

devoid of ‘further factual enhancement,’” does not meet the

facial plausibility standard.     Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 557 (2007)).    Although courts still

have an obligation to interpret “a pro se complaint liberally,”

the complaint must include sufficient factual allegations to

meet the standard of facial plausibility.     See Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

Allegations

    On November 6, 2016, police officers arrested the plaintiff

on charges of disorderly conduct and interfering with a 911

call.   Compl., ECF No. 1, ¶ 1.   At his arraignment, a judge
                                   2
instructed the plaintiff not to contact his girlfriend, and

released the plaintiff on a promise to appear.      Id.

    On November 7, 2016, the plaintiff contacted his girlfriend

via a text message.    Id. ¶ 2.   Southington Police officers

arrested the plaintiff on the charge of violation of a

protective order.     Id.   A police official set the plaintiff’s

bond at $10,000.00, which he was able to post. Id.

    On November 29, 2016, police officers arrested the

plaintiff on the charge of violation of a protective order

because he had contacted his girlfriend.      Id. ¶ 3.    A police

official set the plaintiff’s bond at $25,000.00, which he was

able to post. Id.

    On February 11, 2017, police officers arrested the

plaintiff again on the charge of violation of a protective order

because he had contacted his girlfriend.      Id. ¶ 4.    A police

official set the plaintiff’s bond at $15,000.00, which he was

able to post. Id.

    On March 10, 2017, police officers arrested the plaintiff

on charges of violation of a protective order, disorderly

conduct and assault in the third degree.      Id. ¶ 5.    A police

official or a judge set the plaintiff’s bond at $125,000.00

which again, the plaintiff was able to post. Id.

    On March 15, 2017, police officers arrested the plaintiff
                                    3
on charges of intimidation of a witness, harassment in the

second degree and violation of a protective order.            Id. ¶ 6.   A

police official or a judge set the plaintiff’s bond at

$100,000.00, which once again, the plaintiff posted. Id.

    On June 11, 2017, police officers arrested the plaintiff on

the charge of violation of a protective order. Id. ¶ 9.

Following this arrest, Superior Court Judge Richard Dyer set the

plaintiff’s bond at $400,000.00.        Id.   Judge Dyer informed the

plaintiff that if “bond[ed] out,” he would hold a bond hearing

and raise all of the plaintiff’s bond amounts.          Id.   The

plaintiff posted the $400,000.00 bond. Id.        Upon his release

from Hartford Correctional Center (“Hartford Correctional”), the

plaintiff was on “bond probation” and had to wear a monitoring

bracelet.     Id. ¶ 10.   He subsequently failed to pass a urine

test.   Id.

    On July 20, 2017, Judge Dyer raised all of the plaintiff’s

bonds to include raising the $400,000.00 bond to $800,000.00 in

the criminal case that was filed pursuant to the plaintiff’s

arrest on June 11, 2017.

    The plaintiff now claims that the $800,000.00 bond amount

was excessive as he was not a flight risk.        Id.

    After his bonds were increased on July 20, 2017,

Connecticut Judicial Marshals transported the plaintiff in a van
                                    4
to Hartford Correctional.   Id. ¶ 14.    During the trip, the

driver stopped suddenly to avoid an accident which caused other

inmates in the van to slam into the plaintiff.     Id.   The

plaintiff hit his head against the back divider in the van.        Id.

¶ 15.

     Upon his arrival at Hartford Correctional, the plaintiff

informed both the judicial marshals and facility correctional

officers about his head injury and they all laughed at him.        Id.

¶ 16.   After being processed for admission to Hartford

Correctional, the plaintiff spoke with staff members in the

medical department regarding his head injury. Id. ¶ 17.        None

of the medical staff members followed the concussion protocol or

scheduled him for an MRI. Id.

     The plaintiff experienced severe pain from his head injury.

Id. ¶ 18.   The plaintiff submitted many requests for medical

treatment and was eventually seen by a physician after

approximately two weeks. Id.    The physician examined the

plaintiff and diagnosed him as suffering from post-concussion

syndrome. Id. ¶ 19.   The physician prescribed multiple

medications to alleviate the plaintiff’s pain, including a

medication that is used as an anti-depressant. Id. ¶ 20.       The

anti-depressant caused the plaintiff to experience mood swings

and to gain a lot of weight.    Id.   The plaintiff continues to
                                  5
suffer from migraines. Id. ¶ 21.

Discussion

     The plaintiff first claims that the $800,000.00 bond set by

Judge Dyer was excessive and violated his Eighth Amendment

rights.   Id. ¶¶ 10, 12.   The plaintiff further claims that he

has experienced an “extreme lack of healthcare throughout his

incarceration at” Hartford Correctional, Northern Correctional

Institution (“Northern”), Walker Correctional Institution

(“Walker”) and Osborn Correctional Institution (“Osborn”).        Id.

¶ 22.   The plaintiff seeks monetary damages.

     Official Capacity Claims – All Defendants

     The plaintiff sues the defendants in their individual and

official capacities. Id. ¶ 23.   All defendants are State actors.

To the extent that the plaintiff seeks money damages from the

defendants in their official capacities, such a request for

relief is barred by the Eleventh Amendment.     See Kentucky v.

Graham, 473 U.S. 159 (1985) (Eleventh Amendment, which protects

the state from suits for monetary relief, also protects state

officials sued for damages in their official capacity); Quern v.

Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not override

a state’s Eleventh Amendment immunity).    Accordingly, the claims

against the defendants in their official capacities which seek

monetary damages are dismissed with prejudice.    See 28 U.S.C. §
                                   6
1915A(b)(2).

    Judge Dyer

    The plaintiff claims that Judge Dyer violated his Eighth

Amendment constitutional rights when he increased his bond to

$800,000.00 on July 20, 2017. See U.S. Const. amend. VIII

(“[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted”).

    “It is well settled that judges generally have absolute

immunity from suits for money damages for their judicial

actions. . . . [and] acts arising out of, or related to,

individual cases before the judge are considered judicial in

nature.”   Bliven v. Hunt, 579 F.3d 204, 209-10 (2d Cir. 2009).

This immunity applies even to claims that a judge acted in bad

faith, erroneously, maliciously or “in excess of his

authority.”    Mireles v. Waco, 502 U.S. 9, 11-12 (1991).   A judge

is not entitled to absolute immunity, however, “for nonjudicial

actions” which were “not taken in the judge's judicial capacity”

such as “administrative decisions.”    Bliven, 579 F.3d at 209-10

(internal quotation marks and citation omitted).

    Connecticut General Statutes § 54-64a permits Superior

Court judges to set a bond, in no greater amount than necessary,

during arraignment or a subsequent proceeding.     A Superior Court

Judge is also authorized to set conditions of release and to
                                  7
revoke or increase bond if conditions of release are violated.

Thus, in setting and raising the plaintiff’s bond, Judge Dyer

was acting in his judicial capacity.      See Root v. Liston, 444

F.3d 127, 132 (2d Cir. 2006) (“A decision to increase the amount

of a bond is inherently “judicial,” even when it is made outside

the bail application process.”); Tucker v. Outwater, 118 F.3d

930, 933 (2d Cir. 1997) (“Justice Outwater's arraignment of

plaintiff and setting of bail were plainly judicial acts.”)      As

such, Judge Dyer is entitled to absolute immunity with regard to

his conduct in setting and increasing the plaintiff’s bond

amounts.     The claim against Judge Dyer is dismissed with

prejudice.    See 28 U.S.C. § 1915A(b)(2).

    John Doe Prosecutors 1 and 2 and Bail Commissioner

    The plaintiff names two prosecutors and a bail commissioner

as defendants.    He does not identify these defendants by name or

otherwise mention or refer to these defendants in the body of

the complaint.    The exhibits to the complaint that appear to

relate to the plaintiff’s many arrests during the period from

November 2016 to June 2017, do not reflect the involvement of a

Bail Commissioner or a State’s Attorney in connection with the

bond amounts set for each arrest.      See Comp. at 15-35.

    Absent allegations that either John Doe 1 Prosecutor, John

Doe 2 Prosecutor or the Bail Commissioner, through their
                                   8
conduct, violated the plaintiff’s constitutionally protected

rights, the claim is not facially plausible.     The claims against

the John Doe Prosecutors and John Doe Bail Commissioner are

dismissed.    See 28 U.S.C. § 1915A(b)(1).

       Correctional Officers, Physicians and Nurses

       The plaintiff has named two correctional officers, a nurse

and a mental health nurse from Hartford Correctional, two nurses

and a physician named Michael Clements from Northern, two nurses

and a doctor from Walker and four nurses and two doctors from

Osborn.   The plaintiff generally asserts that he did not receive

necessary healthcare during his confinement at any of these

facilities.   The court addresses his claims one facility at a

time, seriatum.

       HARTFORD CORRECTIONAL

       The claims against staff at Hartford Correctional arise out

of the events of July 20, 2017 and thereafter.    Specifically,

although the plaintiff advised staff of his head injury, they

neither followed the concussion protocol nor sent him for an

MRI.

       John Doe Officers

       To the extent that the two John Doe Correctional Officers

named on page two of the complaint are the same officers who

laughed at the plaintiff upon his arrival at Hartford
                                  9
Correctional, the allegations against them do not state a

plausible claim of a violation of the plaintiff’s constitutional

rights.   At the time of the plaintiff’s arrival at Hartford

Correctional, July 20, 2017, he was a pretrial detainee.

    Conditions of confinement claims of pretrial detainees “are

governed by the Due Process Clause of the Fourteenth Amendment,

rather than the Cruel and Unusual Punishments Clause of the

Eighth Amendment . . . because [p]retrial detainees have not

been convicted of a crime and thus may not be punished in any

manner—neither cruelly and unusually nor otherwise.”    Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (internal quotation

marks and citations omitted).    A pretrial detainee may establish

a §1983 claim of unconstitutional conditions of confinement by

demonstrating that officers “acted with deliberate indifference

to the challenged conditions.”   Id. In pursuing such claims, “a

pretrial detainee must satisfy two prongs to prove a claim, an

“objective prong” showing that the challenged conditions were

sufficiently serious to constitute objective deprivations of the

right to due process, and a “subjective prong” – perhaps better

classified as a “mens rea prong” … -- showing that the officer

acted with at least deliberate indifference to the challenged

conditions.”   Id.

    Under the first prong, a detainee must allege that “the
                                 10
conditions, either alone or in combination, pose[d] an

unreasonable risk of serious damage to his health . . . which

includes the risk of serious damage to physical and mental

soundness.”   Id. at 30. (internal quotation marks and citations

omitted).

    To meet the second prong, a pretrial detainee must allege

that the prison official “acted intentionally to impose the

alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the

pretrial detainee even though the official knew, or should have

known, that the condition posed an excessive risk to health or

safety.”    Id. at 35.

    It is unclear whether plaintiff’s complaint is best

characterized as a deliberate indifference to confinement

conditions claim or a deliberate indifference to medical needs

claim.   Regardless the characterization however, the court

engages in the same analysis.   See, Walker v. Wright, No. 3:17-

CV-425 (JCH), 2018 WL 2225009, at *5 (D. Conn. May 15, 2018)

(“District courts in this Circuit have . . . applied Darnell’s

objective “mens rea” prong to claims of deliberate indifference

to serious medical needs under the Fourteenth Amendment” because

“a footnote in Darnell indicate[d] that ‘deliberate indifference

means the same thing for each type of claim under the Fourteenth
                                11
Amendment’” quoting Darnell, 849 F.3d at 33 n.9).

    The plaintiff alleges that he suffered an injury during

transport to Hartford Correctional.    He further alleges that

although he advised the correctional officers when he arrived,

they laughed at him.   That same day, the plaintiff completed the

admission process and spoke to a medical staff member about his

injury.   Although the John Doe Correctional Officers did not

take any action in response to the plaintiff’s complaint about

an injury that he had allegedly suffered in the transport van,

there are no allegations that the officers could have provided

the plaintiff with medical treatment.    Furthermore, the

plaintiff states that he was able to speak to a medical provider

later that day regarding his injury.

    Even construed in a light most favorable to the plaintiff,

these allegations do not plausibly satisfy the requirements of a

Fourteenth Amendment claim.   Even if, arguendo, the condition

(lack of immediate treatment, an MRI and implementation of the

concussion protocol), alone or in the aggregate “posed an

unreasonable risk of serious damage to his health”    there are

inadequate allegations that the John Doe Correctional Officers

“recklessly failed to act with reasonable care to mitigate the

risk that the condition posed to the plaintiff even though the

officers knew or should have known that the conditioned posed an
                                12
excessive risk to the plaintiff’s health or safety.”

Accordingly, the Fourteenth Amendment claim asserted against

John Doe Correctional Officer 1 and John Doe Correctional

Officer 2 is dismissed.    See 28 U.S.C. § 1915A(b)(1).

                 John Doe Nurses

    There are no specific allegations pertaining to requests

for treatment submitted by the plaintiff to either Nurse John

Doe from Hartford Correctional or Mental Health Nurse John Doe

from Hartford Correctional.    Nor are there allegations regarding

either defendant’s responses to any requests for treatment

submitted by the plaintiff.    As such, the plaintiff has not

alleged a facially plausible claim that either of these

defendants violated his Fourteenth Amendment rights.      The claims

against Nurse John Doe from Hartford Correctional and the claims

against Mental Health Nurse John Doe from Hartford Correctional

are dismissed.   See 28 U.S.C. § 1915A(b)(1).

         NORTHERN

    The plaintiff states that he saw a doctor two weeks after

July 20, 2017.   By then, he had been transferred to Northern.

According to the records attached to the complaint, on or about

August 3, 2017, a physician examined him, diagnosed him as

suffering from post-concussion syndrome and prescribed

medication to alleviate his concussion symptoms.    The
                                   13
plaintiff’s medical records reflect that on August 3, 2017, at

Northern, Dr. Michael Clements prescribed a three-day dose of

medication to treat the plaintiff’s complaints of pain.       Compl.

p. 37.

      On August 4, 2017, Dr. Clements examined the plaintiff in

connection with his complaint of a right ear injury.    Id. p. 36.

The plaintiff informed Dr. Clements that he had been in a van

accident on July 21, 2017 and was experiencing headaches,

shooting pain and right-sided ringing in his ears.     Id.    Dr.

Clements diagnosed the plaintiff as suffering from post-

concussion syndrome.   He prescribed a medication to treat the

plaintiff’s concussion symptoms, placed the plaintiff on post-

concussion syndrome treatment, referred the plaintiff to a

mental health provider for treatment of his post-concussion

symptoms and recommended a follow-up visit to the medical

department in two weeks.   Id. 36-37.

      With regard to the objective component of the Fourteenth

Amendment claim, the plaintiff has plausibly alleged that he

suffered from a serious medical condition upon his admission to

Northern at the end of July 2017.    Dr. Clements diagnosed the

plaintiff as suffering from post-concussion syndrome.        Compl. p.

36.

      To meet the second prong of a deliberate indifference to
                                14
medical needs claims, a pretrial detainee must allege that the

Dr. Clements “acted intentionally to impose the alleged

condition [which is not at issue here], or recklessly failed to

act with reasonable care to mitigate the risk that the condition

posed to [the plaintiff] even though [Dr. Clements] knew, or

should have known, that the condition posed an excessive risk to

[the plaintiff’s] health or safety.”      Darnell, 849 F.3d at 35.

Negligent actions alone do not rise to the level of deliberate

indifference and do not meet the second prong of the Fourteenth

Amendment standard for either a conditions or a deliberate

indifference to medical needs claim.      Id. at 36 (“A detainee

must prove that an official acted intentionally or recklessly,

and not merely negligently.”).

    The allegations are not that the plaintiff was not treated.

He alleges inadequate treatment.      However, the allegations

regarding the treatment provided by Dr. Clements in early August

2017, as reflected in the plaintiff’s medical records, does not

plausibly allege a Fourteenth Amendment violation.     In fact,

although the treatment records are attached to the complaint,

there are no factual allegations in the body of the complaint

regarding Dr. Clements’ treatment of the plaintiff. The claim

against Dr. Clements is therefore dismissed.      See 28 U.S.C. §

1915A(b)(1).
                                 15
    Similarly, there are no factual allegations regarding

medical treatment at Northern by Nurse Jane Doe 1 or Nurse Jane

Doe 2.    Thus, the plaintiff has not alleged a facially plausible

claim that either of these defendants violated his federal

constitutional rights.    The claims against Nurse Jane Doe 1 from

Northern and Nurse Jane Doe 2 from Northern are therefore

dismissed. See 28 U.S.C. § 1915A(b)(1).

    WALKER AND OSBORN

    It is unclear from the complaint and exhibits as to the

date on which prison officials at Northern transferred the

plaintiff to Walker or the date on which prison officials at

Walker transferred the plaintiff to Osborn.    The medical records

reflect that as of September 11, 2017, the plaintiff was

confined at Walker and that as of October 31, 2017, the

plaintiff was confined at Osborn.     Compl. at 39-40.   However,

any claims asserted against the defendants relating to medical

treatment that occurred after the plaintiff was sentenced on

August 18, 2017 are governed by the Eighth Amendment deliberate

indifference standard that is applicable to claims of sentenced

individuals.   See Bell v. Wolfish, 441 U.S. 520, 535 n.16

(1979).

    Deliberate indifference by prison officials to a prisoner's

serious medical needs constitutes cruel and unusual punishment
                                 16
in violation of the Eighth Amendment.   See Estelle v. Gamble,

429 U.S. 97, 104 (1976) (deliberate indifference by prison

officials to a prisoner’s serious medical need constitutes cruel

and unusual punishment in violation of the Eighth Amendment).

To state a claim for deliberate indifference to a serious

medical need, a plaintiff must meet a two-pronged test.      Under

the first prong, a plaintiff must demonstrate that his or her

medical or mental health need was “sufficiently serious.”

Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006).    Factors

relevant to the seriousness of a medical condition include

whether “a reasonable doctor or patient would find [it]

important and worthy of comment,” whether the condition

“significantly affects an individual's daily activities,” and

whether it causes “chronic and substantial pain.”    Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quotation marks

omitted).

    Subjectively, the defendant must have been actually aware

of a substantial risk that the inmate would suffer serious harm

as a result of his or her actions or inactions.     See Salahuddin,

467 F.3d at 279-80.   Mere negligent conduct does constitute

deliberate indifference.   See id. at 280 (“[R]ecklessness

entails more than mere negligence; the risk of harm must be

substantial and the official's actions more than merely
                                17
negligent.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir.

2003) (medical malpractice alone does not amount to deliberate

indifference).

    The complaint is devoid of specific allegations regarding

treatment or lack of treatment by Nurse Jane Doe 1 from Walker,

Nurse Jane Doe 2 from Walker or Dr. John Doe from Walker.     Nor

are there allegations regarding treatment or lack of treatment

by Nurse Jane Doe 1 from Osborn, Nurse Jane Doe 2 from Osborn,

Nurse Jane Doe 3 from Osborn, Nurse Jane Doe 4 from Osborn, Dr.

John Doe 1 from Osborn or Dr. John Doe 2 from Osborn.      Thus, the

plaintiff has not alleged that any of these defendants were

deliberately indifferent to his serious medical needs in

violation of the Eighth Amendment.      The claims against these

defendants are dismissed as lacking an arguable legal or factual

basis.   See 28 U.S.C. § 1915A(b)(1).

ORDERS

    For all of the foregoing reasons, the court enters the

following orders:

    (1)   The claims against all defendants in their official

          capacities and the claims against Judge Richard Dyer

          are DISMISSED with prejudice pursuant to 28 U.S.C. §

          1915A(b)(2).



                                18
(2)   The claims against John Doe Prosecutor 1, John Doe

      Prosecutor 2, and John Doe Bail Commissioner in their

      individual capacities are DISMISSED without prejudice

      pursuant to 28 U.S.C. § 1915A(b)(1).

(3)   The claims against John Doe Correctional Officer 1

      from Hartford Correctional, John Doe Correctional

      Officer 2 from Hartford Correctional, Nurse John Doe

      from Hartford Correctional, Mental Health Nurse John

      Doe from Hartford Correctional, Dr. Michael Clements

      from Northern, Nurse Jane Doe 1 from Northern, Nurse

      Jane Doe 2 from Northern, Nurse Jane Doe 1 from

      Walker, Nurse Jane Doe 2 from Walker, Dr. John Doe

      from Walker, Nurse Jane Doe 1 from Osborn, Nurse Jane

      Doe 2 from Osborn, Nurse Jane Doe 3 from Osborn, Nurse

      Jane Doe 4 from Osborn, Dr. John Doe 1 from Osborn and

      Dr. John Doe 2 from Osborn in their individual

      capacities are DISMISSED without prejudice pursuant to

      28 U.S.C. § 1915A(b)(1).

(4)   The plaintiff may file an amended complaint within

      thirty (30) days to assert facts which satisfy the

      facially plausible pleading requirements set forth

      above with respect to any claims dismissed without

      prejudice.   To the extent the plaintiff pursues claims
                            19
         arising out of his medical treatment, or lack thereof,

         the amended complaint should include the dates on

         which any requests for treatment were made, to whom

         such requests were made, the dates of any responses to

         those requests, the identity of the person responding,

         and the dates on which the plaintiff was seen by a

         medical provider or underwent medical tests or

         examinations.

    If the plaintiff chooses not to file an amended complaint

within the time specified, the court will direct the Clerk to

enter judgment for the defendants and close this case.

    It is so ordered.

    Signed this 5th day of October, 2018, at Bridgeport,

Connecticut.

                              ________/s/____________________
                                   Kari A. Dooley
                              United States District Judge




                               20
